Citation Nr: 0939801	
Decision Date: 10/20/09    Archive Date: 10/28/09

DOCKET NO.  07-33 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for a 
psychiatric disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel






INTRODUCTION

The Veteran had active duty service from June 1975 to July 
1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

Procedural history

In an unappealed December 1977 rating decision, the RO denied 
the Veteran's claim for service connection for a psychiatric 
disability.  That decision is final.  

In July 2006, the Veteran filed to reopen his claim of 
entitlement to service connection for a psychiatric 
disability.  The RO declined to reopen the Veteran's claim in 
December 2006, indicating that new and material evidence had 
not been submitted.  The Veteran disagreed with the denial, 
and he subsequently perfected an appeal by filing a timely 
substantive appeal [VA Form 9] in October 2007.

The issue on appeal was originally before the Board in 
January 2008 and February 2009 when it was remanded for a 
Travel Board hearing and further evidentiary development, 
respectively.  As will be discussed further below, the 
Veteran withdrew his hearing request in October 2007 and the 
evidentiary development has been completed.  The Veteran's 
claims folder has been returned to the Board for 
adjudication.


FINDINGS OF FACT

1.  In an unappealed April 1986 decision, the RO denied the 
Veteran's request to reopen his claim of entitlement to 
service connection for a psychiatric disability.

2.  Evidence submitted since the April 1986 denial is 
cumulative or redundant of the evidence of record at the time 
of the prior final denial of the claim sought to be reopened, 
and does not raise a reasonable possibility of substantiating 
the claim.


CONCLUSIONS OF LAW

1.  The April 1986 RO decision denying the reopening of the 
claim for service connection for a psychiatric disability is 
final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.1103 (2009).

2.  Since the April 1986 decision, new and material evidence 
has not been received, and the claim of entitlement to 
service connection for a psychiatric disability is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks to reopen a previously denied claim of 
entitlement to service connection for a psychiatric 
disability.  Implicit in his claim is the contention that new 
and material evidence which is sufficient to reopen the 
previously-denied claim has been received.

The Board will discuss certain preliminary matters.  The 
issue on appeal will then be analyzed and a decision 
rendered.

Stegall considerations

As was alluded to in the Introduction, the Board remanded 
this case in January 2008 and February 2009.  

The January 2008 remand instructed the RO/AMC to schedule the 
Veteran for a Travel Board hearing.  However, in so doing, 
the Board overlooked an October 17, 2007, VA 119 (Report of 
Contact) that indicated the appellant had informed the RO 
that he did not want a Travel Board hearing, and that the 
request had been a mistake by his representative.  The 
hearing request was thus withdrawn, and the Veteran's appeal 
was returned to the Board.  It bears noting that the Veteran 
has not since requested a personal hearing.

The February 2009 remand instructed the RO/AMC to obtain the 
Veteran's medical records from the Social Security 
Administration (SSA) as well as any decisions rendered by the 
SSA and records relied upon concerning that claim.  After 
such development was completed, the Veteran's claim was to be 
readjudicate, and if the decision remained adverse to the 
Veteran, he and his representative were to be furnished with 
a supplemental statement of the case (SSOC), to include a 
discussion of all evidence submitted since October 2007.  The 
Veteran's appeal was to then be returned to the Board for 
further appellate review.  

In response to the February 2009 Board remand, the RO/AMC 
obtained the Veteran's SSA records, and such are now 
associated with the Veteran's claims file.  The Veteran's 
appeal was then readjudicated in SSOC's dated May 2009 and 
July 2009 which were adverse to the Veteran's appeal, and 
such were furnished to the Veteran and his representative.  
Thus, the Board's remand instructions have been fully 
complied with. See Stegall v. West, 11 Vet. App. 268, 271 
(1998) [where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance].

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

For a claim to reopen, such as the instant case, the VCAA 
appears to have left intact the requirement that a Veteran 
must first present new and material evidence in order to 
reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceed to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require VA to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).

Once the claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate a Veteran's claim for 
benefits under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).

Therefore, the VCAA duty to notify does not apply to the 
issue on appeal; the standard of review and duty to assist do 
not apply to the claim unless it is reopened.  See Holliday 
v. Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (the Court) 
specifically addressed VCAA notice requirements in the 
context of a Veteran's request to reopen a previously and 
finally denied claim.  The Court found that VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim, and must provide notice that describes what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
not found in the previous denial.

After careful review, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issue on appeal.

The Board observes that the Veteran was informed of the 
evidentiary requirements for service connection in letters 
dated August 29, 2006, October 26, 2006 and March 22, 2007, 
including evidence of "an injury in military service or a 
disease that began in or was made worse during military 
service, or there was an event in service that caused an 
injury or disease; a current physical or mental disability 
shown by medical evidence; and a relationship between your 
disability and an injury, disease, or event in military 
service."

With respect to Kent notice to the Veteran regarding new and 
material evidence, the October 2006 and March 2007 VCAA 
letters stated, "[t]o qualify as new, the evidence must be in 
existence and be submitted to the VA for the first time.  In 
order to be considered material, the additional existing 
evidence must pertain to the reason your claim was previously 
denied.  New and material evidence must raise a reasonable 
possibility of substantiating your claim.  The evidence 
cannot simply be repetitive or cumulative of the evidence we 
had when we previously denied your claim."  The letters 
thereby notified the Veteran that evidence sufficient to 
reopen his previously denied claim must be "new and 
material," closely mirroring the regulatory language of 38 
C.F.R. § 3.156(a).  Moreover, the October 2006 and March 2007 
VCAA letters informed the Veteran as to the reason and basis 
his claim was previously denied.  As such, the Veteran was 
adequately advised of the bases for the previous denial and 
of what evidence would be new and material to reopen the 
claim.  

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in the August 2006, 
October 2006 and March 2007 VCAA letters.  The letters stated 
that VA would assist the Veteran in obtaining relevant 
records from the military, the VA, or any Federal agency.  
With respect to records from private doctors and hospitals, 
the VCAA letters informed the Veteran that VA would make 
reasonable efforts to request such records.

The VCAA letters emphasized:  "If the evidence is not in your 
possession, you must give us enough information about the 
evidence so that we can request it from the person or agency 
that has it. If the holder of the evidence declines to give 
it to us, asks for a fee to provide it, or VA otherwise 
cannot get the evidence, we will notify you.  It is your 
responsibility to make sure we receive all requested records 
that are not in the possession of a Federal department or 
agency." [Emphasis as in the original].

The August 2006, October 2006 and March 2007 VCAA letters 
specifically requested:  "If there is any other evidence or 
information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."  This 
complies with the "give us everything you've got" provision 
formerly contained in 38 C.F.R. § 3.159(b) in that it 
informed the Veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  [The Board observes that 38 C.F.R. § 3.159 was recently 
revised, effective as of May 30, 2008.  See 73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request the claimant to provide any evidence in 
the claimant's possession that pertains to the claim.]

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that each claim of entitlement to service connection 
consists of five elements:  (1) Veteran status [not at issue 
here]; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree 
of disability; and (5) effective date. Because each service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of each claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Veteran was provided specific Dingess notice in the 
aforementioned August 2006, October 2006 and March 2007 VCAA 
letters as well as a letter dated December 5, 2007.  The 
letters detailed the evidence considered in determining a 
disability rating, including "nature and symptoms of the 
condition; severity and duration of the symptoms; and impact 
of the condition and symptoms on employment."  The Veteran 
was also advised in the letters as to examples of evidence 
that would be pertinent to a disability rating, such as on-
going treatment records, recent Social Security 
determinations, statements from employers as to job 
performance and time lost due to service-connected 
disabilities, and witness statements.

With respect to effective date, the August 2006, October 
2006, March 2007 and December 2007 VCAA letters instructed 
the Veteran that two factors were relevant in determining 
effective dates of an increased rating claim:  when the claim 
was received and when the evidence "shows a level of 
disability that supports a certain rating under the rating 
schedule."  The Veteran was also advised in the letters as to 
examples of evidence that would be pertinent to an effective 
date determination, such as information about continuous 
treatment or when treatment began, service medical records 
the Veteran may not have submitted, and reports of treatment 
while attending training in the Guard or Reserve.

Accordingly, the Board finds that the Veteran has received 
appropriate Dingess notice.  Moreover, as the Board concludes 
below that the Veteran's claim remains denied, any questions 
as to the appropriate disability rating or effective date to 
be assigned continue to be moot.

Given that there is no indication that there exists any 
evidence which could be obtained to affect the outcome of 
this case, no further VCAA notice is necessary.  See Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice 
not required where there is no reasonable possibility that 
additional development will aid the Veteran].

Duty to assist

As alluded to above, under the VCAA, VA's statutory duty to 
assist a claimant in the development of a previously finally 
denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence.  Once a claim is reopened, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for benefits under a law administered by VA, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002).

In short, the Board concludes that the provisions of the VCAA 
have been complied with to the extent required under the 
circumstances presented in this case.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2009).  The Veteran has retained the services of a 
representative.

Accordingly, the Board will proceed to a decision as to the 
issue on appeal.

Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2009).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection may also be granted for a chronic disease, 
including psychosis, when it is manifested to a compensable 
degree within one year of separation from service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary. 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.307, 3.309 (2009).

A veteran is presumed to be in sound condition when examined 
and accepted into the service except for defects or disorders 
noted when examined and accepted for service.  38 U.S.C.A. §§ 
1111, 1137 (West 2002).  The presumption is rebutted where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment and was 
not aggravated by such service. Id.

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability was due to the 
natural progress of the disease.  38 U.S.C.A. § 1153 (West 
2002); 38 C.F.R. § 3.306(a) (2009).  The underlying disorder, 
as opposed to the symptoms, must be shown to have worsened in 
order to find aggravation.  See Hunt v. Derwinski, 1 Vet. 
App. 292 (1991).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306(b); see also 
VAOPGCPREC 3-03 (July 16, 2003).



Finality/new and material evidence

In general, VA rating decisions that are not timely appealed 
are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2009).  Pursuant to 38 U.S.C.A. § 5108, a finally 
disallowed claim may be reopened when new and material 
evidence is presented or secured with respect to that claim.

New evidence is defined as evidence not previously submitted 
to agency decision-makers. Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2009).

An adjudicator must follow a two-step process in evaluating a 
previously denied claim.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

There must be new and material evidence as to each and every 
aspect of the claim that was lacking at the time of the final 
denial in order for there to be new and material evidence to 
reopen the claim.  See Evans v. Brown, 9 Vet. App. 273 
(1996).



Analysis

The Board initially notes that the Veteran's July 2006 claim 
to reopen indicates that he is pursuing his claim under a 
theory of aggravation of a pre-existing psychiatric 
disability.  See the Veteran's July 2006 claim.  The Board 
observes that the Veteran's new theory of entitlement is not, 
itself a new claim.  See Bingham v. Principi, 18 Vet. App. 
470, 474 (2004), aff'd 421 F.3d 1346, 1349 (Fed. Cir. 2005); 
see also Ashford v. Brown, 10 Vet. App. 120, 123 (1997) (a 
new etiological theory does not constitute a new claim); 
Roebuck v. Nicholson, 20 Vet. App. 307 (2006) [An appellant's 
alternative theories of service connection are encompassed 
within a single claim].  

While the December 1977 RO rating decision, which initially 
considered the Veteran's claim, and subsequent April 1986 
decision, which denied reopening he claim, do not appear to 
specifically address the matter of aggravation or that the 
Veteran's psychiatric disability pre-existed his military 
service, the Board observes that separate theories in support 
of a claim for a particular benefit are not equivalent to 
separate claims and a final denial on one theory is a final 
denial on all theories.  As such, new and material evidence 
is necessary to reopen a claim for the same benefit asserted 
under a different theory.  See Velez v. Shinseki, ___ Vet. 
App. ___, 2008 WL 3236041 (Ct. Vet. App. October 9, 2009) 
citing Robinson v. Mansfield, 21 Vet. App. 545 (2009); 
Roebuck v. Nicholson, 20 Vet. App. 307 (2006); Bingham v. 
Principi, 18 Vet. App. 470 (2004).  

By way of history, the record shows that the Veteran's claim 
for service connection for a psychiatric disability was 
initially considered in a December 1977 rating action.  The 
Veteran did not appeal this decision and it therefore became 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2009).  As explained above, the Veteran's claim 
for service connection for a psychiatric disability may only 
be reopened if he submits new and material evidence.  See 38 
U.S.C.A. § 5108; Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).  The Veteran attempted to reopen his claim in 
December 1983.  By a rating action dated in April 1986, the 
RO determined that the evidence submitted by the Veteran was 
insufficient to reopen his claim.  The Veteran did not appeal 
the decision and it became final as well.  Therefore, the 
Board's inquiry will be directed to the question of whether 
any additionally received (i.e., after April 1986) evidence 
bears directly and substantially upon the specific matter 
under consideration, namely whether the Veteran's psychiatric 
disability was caused or aggravated beyond its normal 
progression during his service.

At the time the RO denied the Veteran's claim in December 
1977, all three (3) elements of Hickson were missing.  There 
was no evidence of a current diagnosis of a psychiatric 
disability.  There was also no evidence of an in-service 
psychiatric disability and, for that matter, medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson, supra.  

The evidence considered at the time of the December 1977 
decision consisted of service treatment records.  
Significantly, although he provided a history of depression 
and aberrant behavior as a teenager at induction, the 
Veteran's June 1975 enlistment examination found him to be 
"mentally qualified".  He was discharged shortly as not 
being qualified for induction due to bilateral 
chondromalacia.  The discharge examination indicated that the 
Veteran's psychiatric condition was normal.  The brief 
interim service treatment records contained no findings of 
complaints, treatment, or diagnosis of a psychiatric 
disability.  

As part of his request to reopen his claim of service 
connection for a psychiatric disability, private psychiatric 
medical records were received.  Those records showed that the 
Veteran had been diagnosed as having alcohol dependence, 
atypical psychosis, borderline personality disorder, and 
depression.  None of those records contained any findings 
that related any of the Veteran's psychiatric disorders to 
his brief period of active service.  As previously noted, the 
RO issued a rating action in April 1986 that determined that 
the evidence submitted by the Veteran was insufficient to 
reopen his claim.  

The newly added evidence, in pertinent part, consists of 
private treatment records from the Black Hills State Hospital 
South in Blackfoot, Idaho dated June 1978 to June 1981; VA 
outpatient treatment records from the Salt Lake City VA 
Medical Center dated January 1987 to April 1990; VA 
outpatient treatment records from VA outpatient clinic in 
Rapid City, South Dakota dated July 2005 to May 2007; 
duplicate copies of the Veteran's service personnel records 
and service treatment records, to include the Veteran's 
entrance and separation examinations, the June 1975 Army 
Medical Board which found the Veteran to be physically unfit 
for service due to bilateral chondromalacia, and the 
Veteran's June 1975 election for separation for the 
convenience of the government; and a June 2007 statement from 
the Veteran's VA therapist.

The June 2007 statement from the Veteran's VA therapist and 
the private treatment records from Black Hills State Hospital 
South in Blackfoot, Idaho dated June 1978 to June 1981 and VA 
outpatient treatment records from Salt Lake City and Rapid 
City, South Dakota reflect multiple diagnoses of various 
psychiatric disabilities, to include bipolar disorder, a 
personality disorder, not otherwise specified, an unspecified 
episodic mood disorder and fetishism.  However, as noted 
above, a diagnosis of depression, among other psychiatric 
disabilities, was of record at the time of the April 1986 RO 
decision.  Accordingly, this evidence, although new, is 
repetitive of evidence which was already in the file.  
See Cornele v. Brown, 6 Vet. App. 59, 62 (1993); Mintz v. 
Brown, 6 Vet. App. 277, 280 (1994) [medical evidence that 
merely documents continued diagnosis and treatment of a 
[previously diagnosed] disease does not constitute new and 
material evidence].  Moreover, even if these records were 
construed as being "new", the records are not material 
because they contain no suggestion that the Veteran's current 
psychiatric disabilities had their onset in service or are 
otherwise related to his active service, to include being 
aggravated by service.

The copies of the Veteran's service personnel records and 
service treatment records, to include the Veteran's entrance 
and separation examinations, the June 1975 Army Medical Board 
which found the Veteran to be physically unfit for service 
due to bilateral chondromalacia, and the Veteran's June 1975 
election for separation for the convenience of the government 
were of record at the time of the December 1977 denial.  They 
are manifestly not new.  See 38 C.F.R. § 3.156(a) (2009).  

Also of record are statements of the Veteran to the effect 
that his current psychiatric disability preexisted service 
and was permanently aggravated thereby.  These statements are 
essentially a reiteration of statements he made or submitted 
in connection with his previous claim, i.e., that he suffered 
from a psychiatric disability during his active service.  The 
Veteran's repeated contentions are therefore not new and do 
not tend to establish the missing elements, in-service 
disease or injury and medical nexus.  See Reid v. Derwinski, 
2 Vet. App. 312, 315 (1992).

Moreover, such lay statements cannot be considered material 
as to the crucial medical question presented, whether service 
caused the Veteran's bilateral hearing loss.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) (2009).  Indeed, in Moray v. Brown, 5 Vet. 
App. 211 (1993), the Court noted that lay persons, such as 
the Veteran and his counsel, are not competent to offer 
medical opinions and that such evidence does not provide a 
basis on which to reopen a claim for service connection.  In 
Routen v. Brown, 10 Vet. App. 183, 186 (1997), the Court 
noted "[l]ay assertions of medical causation . . . cannot 
suffice to reopen a claim under 38 U.S.C.A. 5108."

Critically, there is no evidence which has been added to the 
record subsequent to the April 1986 RO decision which shows 
that the Veteran was treated for a psychiatric disability in 
service or that any psychiatric disability had its onset 
during his active service.  Further, as none of the records 
document treatment or diagnosis of a psychiatric disorder 
inservice, or that relate a psychiatric disorder to service, 
the records are deemed immaterial to the question of whether 
any preexisting psychiatric disability, if such were shown, 
underwent an increase in severity.  38 C.F.R. § 3.306(b); see 
also VAOPGCPREC 3-03 (July 16, 2003).  The additional 
evidence therefore does not raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156 (2009).  
Accordingly, in the absence of such evidence, the Veteran's 
claim may not be reopened, and the benefit sought on appeal 
remains denied.



ORDER

New and material evidence has not been received to reopen the 
claim of entitlement to service connection for a psychiatric 
disability.  The benefit sought on appeal is denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


